 



Exhibit 10.7

Execution Copy
(MERRILL LYNCH LOGO) [l23136al2313601.gif]
Confirmation of Additional OTC Convertible Note Hedge

     
Date:
  November 15, 2006
 
   
To:
  General Cable Corporation (“Counterparty”)
 
   
From:
  Merrill Lynch International (“MLI”)
 
   
MLI Reference:
  06821087
 
   
 
   
 
  Dear Sir / Madam:

     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the above-referenced transaction entered into among
Counterparty, MLI and Merrill Lynch, Pierce, Fenner & Smith Incorporated (the
“Agent” or “MLPFS”) on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.
     The definitions and provisions contained in the 2000 ISDA Definitions (the
“Swap Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions” and, together with the Swap Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc., are incorporated into this Confirmation. In the
event of any inconsistency between the Swap Definitions and the Equity
Definitions, the Equity Definitions will govern, and in the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern. References herein to a “Transaction” shall be deemed to be
references to a “Share Option Transaction” for purposes of the Equity
Definitions and a “Swap Transaction” for the purposes of the Swap Definitions.
     This Confirmation evidences a complete binding agreement between you and us
as to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to, and form part of, an agreement in the 1992 form of the ISDA Master Agreement
(Multicurrency Cross Border) (the “Master Agreement” or “Agreement”) as if we
had executed an agreement in such form (but without any Schedule and with
elections specified in the “ISDA Master Agreement” Section of this Confirmation)
on the Trade Date. In the event of any inconsistency between the provisions of
that agreement and this Confirmation, this Confirmation will prevail for the
purpose of this Transaction. The parties hereby agree that the Transaction
evidenced by this Confirmation shall be the only Transaction subject to and
governed by the Agreement.
     The terms of the particular Transaction to which this Confirmation relates
are as follows:
General Terms:

     
Trade Date:
  November 15, 2006
 
   
Effective Date:
  The date of issuance of the Reference Notes.
 
   
Option Style:
  Modified American, as described under “Settlement Terms” below.
 
   
Option Type:
  Call

1



--------------------------------------------------------------------------------



 



Execution Copy

     
Seller:
  MLI
 
   
Buyer:
  Counterparty
 
   
Shares:
  The shares of common stock, $0.01 par value, of Counterparty (Security Symbol:
“BGC”) or such other securities or property into which the Reference Notes are
convertible on the date of determination.
 
   
Premium:
  $3,506,000
 
   
Premium Payment Date:
  The date of issuance of the Reference Notes.
 
   
Exchange:
  New York Stock Exchange
 
   
Related Exchange(s):
  All Exchanges
 
   
Reference Notes:
  0.875% Convertible Notes of Counterparty due 2013 in the original amount of
U.S.$315,000,000.
 
   
Applicable Portion of the Reference Notes:
 
10/355. For the avoidance of doubt, the Calculation Agent shall, as it deems
necessary, take into account the Applicable Portion of the Reference Notes in
determining or calculating any delivery or payment obligations hereunder,
whether upon a Conversion Date (as defined below) or otherwise.
 
   
Note Indenture:
  The indenture, dated as of closing of the issuance of the Reference Notes,
between Counterparty and U.S. Bank National Association, as trustee relating to
the Reference Notes, as the same may be amended, modified or supplemented.
Certain defined terms used herein have the meanings assigned to them in the Note
Indenture.
 
   
Procedures for Exercise:
   
 
   
Potential Exercise Dates:
  Each Conversion Date.
 
   
Conversion Date:
  Each “conversion date” for any Reference Note pursuant to the terms of the
Note Indenture (the principal amount of Reference Notes so converted, the
“Conversion Amount” with respect to such Conversion Date) occurring before the
Expiration Date.

If the Conversion Amount for any Conversion Date is less than the aggregate
principal amount of Reference Notes then outstanding, then the terms of this
Transaction shall continue to apply, subject to the terms and conditions set
forth herein, with respect to the remaining outstanding principal amount of the
Reference Notes multiplied by the Applicable Portion of the Reference Notes.
 
   
Expiration Period:
  The period from and excluding the Trade Date to and including the Expiration
Date.
 
   
Expiration Date:
  The earliest of (i) the maturity date of the Reference Notes, (ii) the first
day on which none of such Reference Notes remain outstanding, whether by virtue
of conversion, issuer repurchase or otherwise and (iii) the occurrence of an
Additional Termination Event and designation of an Early Termination Date

2



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  hereunder in respect of the termination of the Transaction in whole but not in
part.
 
   
Exercise Notice:
  Notwithstanding anything to the contrary in the Equity Definitions, in order
to exercise any Options hereunder, Buyer shall provide Seller with written
notice prior to 5:00 p.m. New York City time on the Exchange Business Day prior
to the first Trading Day in the Conversion Reference Period (both as defined in
the Note Indenture) relating to the Reference Notes converted on the relevant
Conversion Date of (i) the number of Reference Notes being converted on the
relevant Con version Date, (ii) the first Trading Day in the relevant Conversion
Reference Period for the Reference Notes and (iii) if any, the applicable Cash
Percentage (as defined in the Note Indenture); provided that with respect to
Reference Notes converted during the period beginning on October 15, 2013 and
ending on the business day immediately preceding the Maturity Date (as defined
in the Note Indenture) of the Reference Notes, the related Exercise Notice shall
be delivered prior to 5:00 p.m. New York City time on such Maturity Date (as
defined in the Note Indenture); and provided further that the delivery by Buyer
of an Exercise Notice after the Conversion Reference Period has commenced but
prior to the close of business on the fifth Trading Day of such Conversion
Reference Period shall be effective, in which case the Settlement Method shall
be Net Share Settlement but without regard to subsection (ii) of the definition
of Net Share Settlement and subject to adjustments to the Net Share Settlement
Amount as specified below.
 
   
Seller’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:
 


Address: Merrill Lynch International
Merrill Lynch Financial Centre
2 King Edward Street
London EC1A 1HQ
Attention: Manager, Fixed Income Settlements
Facsimile No.: +44 207 995 2004
Telephone No.: +44 207 995 3769
 
   
Settlement Terms:
   
 
   
Settlement Method:
  Net Share Settlement or Net Cash Settlement consistent with Buyer’s election
with respect to the Reference Notes converted on the applicable Conversion Date,
provided that Net Share Settlement shall apply in the event that Buyer elects to
deliver any Shares in connection with the applicable Conversion Date.
 
   
Settlement Date:
  Subject to the delivery of an Exercise Notice to the Seller, the third (3rd)
Exchange Business Day following the final Trading Day in the applicable
Conversion Reference Period in respect of the relevant Conversion Date.
 
   
Net Share Settlement:
  In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, Seller shall deliver to Buyer on the related Settlement Date (i) a
number of Shares equal to the related Net Share Settlement Amount, provided that
in the event that the number of Shares calculated comprises any fractional
Share, the number of Shares to be delivered shall be rounded up or down to the
nearest integral number of Shares and (ii) (x) an amount in cash equal to the
cash amount, if any, paid by Buyer in excess of the principal amount of the
applicable Reference Notes for such Conversion Date under the Note Indenture

3



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  multiplied by (y) the Applicable Portion of the Reference Notes, provided that
the delivery obligation set forth in clause (i) and (ii) of this paragraph shall
be determined excluding any Shares or cash that Counterparty is obligated to
deliver to holders of the applicable Reference Notes as a result of any
adjustments to the Conversion Rate resulting from (i) an adjustment to the
Conversion Rate made pursuant to Section 4.12 of the Note Indenture by
Counterparty or (ii) an adjustment to the Conversion Rate as a result of a Make
Whole Premium adjustment pursuant to Section 4.01(j) of the Note Indenture. The
provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity
Definitions shall apply to any delivery of Shares hereunder, provided that the
Representation and Agreement in Section 9.11 of the Equity Definitions shall be
modified by excluding any representations therein relating to restrictions,
obligations, limitations or requirements under applicable securities laws solely
as a result of the fact that Buyer is the issuer of the Shares.
 
   
Net Cash Settlement:
  In lieu of the obligations set forth in Section 8.1 of the Equity Definitions,
on the Settlement Date Seller shall deliver to Buyer an amount in cash equal to
the related Net Cash Settlement Amount.
 
   
Net Share Settlement Amount:
  For each Conversion Date, the number of Shares equal to the Shares delivered
by Buyer for such Conversion Date under the Note Indenture multiplied by the
Applicable Portion of the Reference Notes, provided that if an Exercise Notice
with respect to such Conversion Date has not been delivered to the Seller prior
to the first Trading Day of the Conversion Reference Period applicable to such
Conversion Date, the Net Share Settlement Amount for such Conversion Date shall
be adjusted by the Calculation Agent to account for the reduced number of
Trading Days from the delivery of the Exercise Notice to the end of the
applicable Conversion Reference Period with respect to such Conversion Date. No
reduction of the Net Share Settlement Amount shall reduce the Net Share
Settlement Amount below zero.
 
   
Net Cash Settlement Amount:
  For each Conversion Date, an amount equal to the cash delivered by the Buyer
in excess of the principal amount of the applicable Reference Notes for such
Conversion Date under the Note Indenture multiplied by the Applicable Portion of
the Reference Notes, provided that such cash amount shall be determined
excluding any cash that Counterparty is obligated to deliver to holders of the
applicable Reference Notes as a result of any adjustments to the Conversion Rate
resulting from (i) an adjustment to the Conversion Rate made pursuant to Section
4.12 of the Note Indenture by Counterparty or (ii) an adjustment to the
Conversion Rate as a result of a Make Whole Premium adjustment pursuant to
Section 4.01(j) of the Note Indenture.
 
   
Adjustments:
   
 
   
Method of Adjustment:
  Calculation Agent Adjustment; provided that the terms of this Transaction
shall be adjusted in a manner consistent with adjustments of the Conversion Rate
of the Reference Notes as provided in the Note Indenture; provided further
(without limitation of the provisions set forth above under “Net Share
Settlement” and “Net Cash Settlement Amount”) that no adjustment in respect of
any Potential Adjustment Event or Extraordinary Event shall be m ade hereunder
as a result of any adjustments to the Conversion Rate resulting from (i) an
adjustment to the Conversion Rate made pursuant to Section 4.12 of the Note
Indenture by Counterparty or (ii) an adjustment to the Conversion Rate as

4



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  a result of a Make Whole Premium adjustment pursuant to Section 4.01(j) of the
Note Indenture.
 
   
Potential Adjustment Event:
  Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means the occurrence of an event or condition that would
result in an adjustment of the Conversion Rate of the Reference Notes pursuant
to Section 4.06 of the Note Indenture.
 
   
Extraordinary Events:
   
 
   
Merger Events:
  Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 4.10(a) of
the Note Indenture.
 
   
Consequences for Merger Events:
   
 
   
Share-for-Share:
  The Transaction will be adjusted consistent with the Reference Notes as
provided in the Note Indenture.
 
   
Share-for-Other:
  The Transaction will be adjusted consistent with the Reference Notes as
provided in the Note Indenture.
 
   
Share-for-Combined:
  The Transaction will be adjusted consistent with the Reference Notes as
provided in the Note Indenture.
 
   
Tender Offer:
  Applicable, subject to “Consequences of Tender Offers” below. Notwithstanding
Section 12.1(d) of the Equity Definitions, a “Tender Offer” means the occurrence
of any event or condition set forth in Section 4.06(a)(7) of the Note Indenture.
 
   
Consequences of Tender Offers:
  The Transaction will be adjusted consistent with the Reference Notes as
provided in the Note Indenture.
 
   
Nationalization, Insolvency and Delisting:
  Cancellation and Payment (Calculation Agent Determination), provided Buyer
shall determine whether payment shall be settled in cash or Shares. In addition
to the provisions of Section 12.6(a)(iii) of the Equity Definitions,it will also
constitute a Delisting if the Exchange is located in the United States and the
Shares are not immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, the American Stock Exchange or the NASDAQ National Market
System (or their respective successors, including without limitation the NASDAQ
Global Market and NASDAQ Global Select Market); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.
 
   
Additional Disruption Events:
   
 
   
Change in Law:
  Applicable
 
   
Failure to Deliver:
  Applicable. If there is inability in the market to deliver Shares due to
illiquidity on a day that would have been a Settlement Date, then the Settlement
Date shall be the first succeeding Exchange Business Day on which there is no
such inability to deliver, but in

5



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  no such event shall the Settlement Date be later than the date that is two (2)
Exchange Business Days immediately following what would have been the Settlement
Date but for such inability to deliver.
 
   
Insolvency Filing:
  Applicable
Hedging Disruption Event:
  Applicable
Increased Cost of Hedging:
  Not Applicable
Loss of Stock Borrow:
  Not Applicable
Increased Cost of Stock Borrow:
  Not Applicable
Hedging Party:
  Seller
Determining Party:
  Seller
Non-Reliance:
  Applicable
Agreements and Acknowledgments
   
Regarding Hedging Activities:
  Applicable
Additional Acknowledgments:
  Applicable

Additional Agreements, Representations and Covenants of Buyer, Etc.:

1.   Buyer hereby represents and warrants to Seller, on each day from the Trade
Date to and including the earlier of (i) December 15, 2006 and (ii) the date by
which Seller is able to initially complete a hedge of its position relating to
this Transaction, that:

  a.   it will effect (and cause any “affiliated purchaser” (as defined in
Rule 10b-18 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) to effect) any purchases, direct or indirect (including by
means of any cash-settled or other derivative instrument), of Shares or any
security convertible into or exchangeable or exercisable for Shares solely
through Agent in a manner that would not cause any purchases by Seller of its
hedge in connection with this Transaction not to comply with applicable
securities laws; provided that this clause (a) shall not apply to any
transactions in Shares effected directly between Buyer and its employees
pursuant to an employee share incentive or benefit plan;     b.   it will not
engage in, or be engaged in, any “distribution,” as such term is defined in
Regulation M promulgated under the Exchange Act, other than a distribution
meeting the requirements of the exceptions set forth in sections 101(b)(10) and
102(b)(7) of Regulation M (it being understood that Buyer makes no
representation pursuant to this clause in respect of any action or inaction
taken by Seller or any Underwriter of the Reference Notes); and     c.   Buyer
has publicly disclosed all material information necessary for Buyer to be able
to purchase or sell Shares in compliance with applicable federal securities laws
and that it has publicly disclosed all material information with respect to its
condition (financial or otherwise).

2.   If Buyer would be obligated to pay cash to, or receive cash from, Seller
pursuant to the terms of this Agreement for any reason without having had the
right (other than pursuant to this paragraph (2)) to elect

6



--------------------------------------------------------------------------------



 



Execution Copy

    to deliver or receive Shares in satisfaction of such payment obligation,
then Buyer may elect that such payment obligation shall be satisfied by the
delivery of a number of Shares (or, if the Shares have been converted into other
securities or property in connection with an Extraordinary Event, a number or
amount of such other securities or property as a holder of Shares would be
entitled to receive upon the consummation or closing of such Extraordinary
Event) having a cash value equal to the amount of such payment obligation (such
number or amount of Shares or other securities or property to be delivered to be
determined by the Calculation Agent as the number of Shares or number or amount
of such other securities or property that could be purchased or sold, as
applicable, by Seller over a reasonable period of time for the cash equivalent
of such payment obligation). Settlement relating to any delivery of Shares or
other securities or property pursuant to this paragraph (2) shall occur within a
reasonable period of time.

3.   Notwithstanding any provision in the Note Indenture, this Confirmation or
the Agreement to the contrary, each of the “applicable Conversion Rate” (as such
term is used in the Note Indenture), the Net Share Settlement Amount, the Net
Cash Settlement Amount and any other amount computed hereunder by reference to
the applicable Conversion Rate shall be determined without regard to any
adjustments to the Conversion Rate made pursuant to Section 4.12 of the Note
Indenture or as a result of a Make Whole Premium adjustment pursuant to
Section 4.01(j) of the Note Indenture.

4.   Notwithstanding Section 6(e) of the Agreement or Sections 12.7 or 12.8 of
the Equity Definitions, if, with respect to the Transaction contemplated
hereunder, (A) an Early Termination Date with respect to any Event of Default or
any Termination Event, (B) a Closing Date with respect to an event described in
Section 12.6 of the Equity Definitions, or (C) a date as of which the
Transaction is, or is deemed to have been, terminated or cancelled as a result
of an applicable Additional Disruption Event (any such date, the “Relevant
Date”) shall occur, then in lieu of any payments hereunder pursuant to
Sections 6(d)(ii) and 6(e) of the Agreement or Sections 12.7 or 12.8 of the
Equity Definitions, as applicable, (if a calculation under such sections would
otherwise be required) the Calculation Agent shall determine the number of
Shares deliverable by MLI to Counterparty on the following basis and the
following provisions shall apply:       (i) such Relevant Date shall be the sole
Exercise Date hereunder and Automatic Exercise shall be applicable;       (ii)
the Settlement Method shall be Net Share Settlement and the provisions set forth
above under “Net Share Settlement” shall apply (but without regard to subsection
(ii) thereof, or any right of the Counterparty to elect to deliver cash in lieu
of Remaining Shares pursuant to Section 4.13(b) of the Note Indenture, or any
requirement of Counterparty to deliver an Exercise Notice) as if a Conversion
Date had occurred, the Conversion Amount were the aggregate principal amount of
the Reference Notes then outstanding, and the Remaining Shares were equal to
(X) the excess, if any, of (a) the VWAP Price on the Relevant Date multiplied by
the applicable Conversion Rate over (b) $1,000; divided by (Y) the VWAP Price on
the Relevant Date; provided that, if the Shares have been converted into other
securities or property in connection with an Extraordinary Event, Seller may
deliver a number or amount of such other securities or property as a holder of
the number of Shares that would otherwise be deliverable under this paragraph
would be entitled to receive upon the consummation or closing of such
Extraordinary Event. “VWAP Price” means, on any date, the per Share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page BGC <equity> VAP (or any successor thereto) in respect of the
period from 9:45 a.m. to 3:45 p.m. (New York City time) on such date (or if such
volume-weighted average price is unavailable, the market value of one Share (or,
if applicable, the value per Share of the consideration paid or delivered to
holders of Shares at the time of an Extraordinary Event) on such date, as
determined by the Calculation Agent); and       (iii) the Settlement Date shall
be the date that falls one Settlement Cycle following the Relevant Date.

5.   Counterparty is not, and after giving effect to the Transaction
contemplated hereby, will not be, an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

7



--------------------------------------------------------------------------------



 



Execution Copy



6.   As of the Trade Date and each date on which a payment or delivery is made
by Counterparty hereunder, (i) the assets of Counterparty at their fair
valuation exceed the liabilities of Counterparty, including contingent
liabilities; (ii) the capital of Counterparty is adequate to conduct its
business; and (iii) Counterparty has the ability to pay its debts and other
obligations as such obligations mature and does not intend to, or believe that
it will, incur debt or other obligations beyond its ability to pay as such
obligations mature.

Additional Termination Events:
          The occurrence of any of the following shall be an Additional
Termination Event for purposes of this Transaction:

1.   Amendment Event. If an Amendment Event (as defined below) occurs, MLI shall
have the right to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement and, notwithstanding anything to the contrary herein, no
payments shall be required under this Agreement in connection with such
Amendment Event.       “Amendment Event” means that the Counterparty, without
the prior consent of Seller, amends, modifies, supplements or obtains a waiver
of (a) any term of the Note Indenture or the Reference Notes relating to the
principal amount, coupon, maturity or repurchase obligation of the Counterparty,
(b) any material term relating to conversion of the Reference Notes (including
changes to the conversion price, conversion settlement dates or conversion
conditions) or (c) any term that would require consent of the holders of 100% of
the principal amount of the Reference Notes to amend;

2.   Repayment Event. If a Repayment Event (as defined below) occurs, MLI shall
have the right to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement with respect to this Transaction to the extent of the principal
amount of Reference Notes that cease to be outstanding as a result of such
Repayment Event and, notwithstanding anything to the contrary herein, no
payments shall be required under this Agreement in connection with such
Repayment Event.       “Repayment Event” means that (a) any Reference Notes are
repurchased (whether in connection with or as a result of a change of control,
howsoever defined, or for any other reason other than as a result of or in
connection with a conversion) by the Counterparty, (b) any Reference Notes are
delivered to the Counterparty in exchange for delivery of any property or assets
of the Counterparty or any of its subsidiaries (howsoever described), other than
as a result of and in connection with a Conversion Date, (c) any principal of
any of the Reference Notes is repaid prior to the Final Maturity Date (as
defined in the Note Indenture) (whether following acceleration of the Reference
Notes or otherwise), provided that no payments of cash made in respect of the
conversion of a Reference Note shall be deemed a payment of principal under this
clause (c), (d) any Reference Notes are exchanged by or for the benefit of the
holders thereof for any other securities of the Counterparty or any of its
Affiliates (or any other property, or any combination thereof) pursuant to any
exchange offer or similar transaction or (e) any of the Reference Notes is
surrendered by Counterparty to the trustee for cancellation, other than
registration of a transfer of such Reference Notes or as a result of and in
connection with a Conversion Date.

Staggered Settlement:
If Seller determines reasonably and in good faith that the number of Shares
required to be delivered to Buyer hereunder on any Settlement Date would exceed
8.0% of all outstanding Shares, then Seller may, by notice to Buyer on or prior
to such Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares comprising the related Net Share Settlement Amount on two or more dates
(each, a “Staggered Settlement Date”) or at two or more times on the Nominal
Settlement Date as follows:

1.   in such notice, Seller will specify to Buyer the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than twenty (20) Trading Days

8



--------------------------------------------------------------------------------



 



Execution Copy

    following such Nominal Settlement Date) or delivery times and how it will
allocate the Shares it is required to deliver hereunder among the Staggered
Settlement Dates or delivery times;

2.   the aggregate number of Shares that Seller will deliver to Buyer hereunder
on all such Staggered Settlement Dates or delivery times will equal the number
of Shares that Seller would otherwise be required to deliver on such Nominal
Settlement Date; and

3.   the Net Share Settlement terms will apply on each Staggered Settlement
Date, except that the Shares comprising the Net Share Settlement Amount will be
allocated among such Staggered Settlement Dates or delivery times as specified
by Seller in the notice referred to in clause (1) above.

Notwithstanding anything herein to the contrary, solely in connection with a
Staggered Settlement Date, Seller shall be entitled to deliver Shares to Buyer
from time to time prior to the date on which Seller would be obligated to
deliver them to Buyer pursuant to Net Share Settlement terms set forth above,
and Buyer agrees to credit all such early deliveries against Seller’s
obligations hereunder in the direct order in which such obligations arise. No
such early delivery of Shares will accelerate or otherwise affect any of Buyer’s
obligations to Seller hereunder.
Disposition of Hedge Shares:
Seller shall conduct its hedging activities in connection with the Transaction
in a manner that it believes, based on its reasonable judgment, will not require
Counterparty to register under the Securities Act or any state securities laws
the Shares (the “Hedge Shares”) acquired by Seller for the purpose of hedging
its obligations pursuant to the Transaction. In addition, Counterparty hereby
agrees that if, in the reasonable judgment of Seller based on advice of counsel,
the Hedge Shares cannot be sold in the U.S. public market by Seller without
registration under the Securities Act, Counterparty shall, at its election:
(i) in order to allow Seller to sell the Hedge Shares in a registered offering,
use commercially reasonable efforts to make available to Seller an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (a) enter into an agreement, in form and substance satisfactory
to Seller and Counterparty, substantially in the form of an underwriting
agreement for a registered offering, (b) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities, (c) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to Seller, (d) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities and (e) afford Seller a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten offerings of equity securities registered for resale; provided,
however, that if Seller, in its sole reasonable discretion, is not satisfied
with access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) of this Section shall apply; or (ii) in
order to allow Seller to sell the Hedge Shares in a private placement, enter
into a private placement agreement substantially similar to private placement
purchase agreements customary for private placements of equity securities by a
publicly reporting company (if Counterparty is a publicly reporting company at
such time) to institutional purchasers, in form and substance satisfactory to
Seller and Counterparty, including reasonable and customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Seller, due diligence rights (for Seller or any designated buyer
of the Hedge Shares from Seller), opinions and certificates and such other
documentation as is customary for private placements agreements, all reasonably
acceptable to Seller (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that it determines are necessary to
reflect an appropriate discount from the public market price of the Shares due
to the lack of liquidity thereof).
Repurchase Notices:
Counterparty shall, on any day on which Counterparty effects any repurchase of
Shares, promptly give Seller a written notice of such repurchase (a “Repurchase
Notice”) on such day if following such repurchase, the Notice Percentage as
determined on such day is (i) greater than 6% and (ii) greater by 0.5% than the
Notice Percentage included in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater than the Notice
Percentage as of the date hereof). In the event that Counterparty fails to
provide Seller with a Repurchase Notice on the day and in the manner specified
in this section, then Counterparty agrees to indemnify

9



--------------------------------------------------------------------------------



 



Execution Copy
and hold harmless Seller, its affiliates and their respective directors,
officers, employees, agents and controlling persons (Seller and each such person
being an “Indemnified Party”) from and against any and all losses, claims,
damages and liabilities (or actions in respect thereof), joint or several, to
which such Indemnified Party may become subject under applicable securities
laws, including without limitation, Section 16 of the Exchange Act, relating to
or arising out of such failure. If for any reason the foregoing indemnification
is unavailable to any Indemnified Party or insufficient to hold harmless any
Indemnified Party, then Counterparty shall contribute, to the maximum extent
permitted by law, to the amount paid or payable by the Indemnified Party as a
result of such loss, claim, damage or liability. In addition, Counterparty will
reimburse any Indemnified Party for all reasonable and documented expenses
(including reasonable counsel fees and expenses) as they are incurred (after
notice to Counterparty) in connection with the investigation of, preparation for
or defense or settlement of any pending or threatened claim or any action, suit
or proceeding arising therefrom, whether or not such Indemnified Party is a
party thereto and whether or not such claim, action, suit or proceeding is
initiated or brought by or on behalf of Counterparty. This indemnity shall
survive the completion of the Transaction contemplated by this Confirmation and
any assignment and delegation of the Transaction made pursuant to this
Confirmation or the Agreement shall inure to the benefit of any permitted
assignee of Seller. Counterparty will not be liable under this Indemnity
provision to the extent that any loss, claim, damage, liability or expense is
found in a final judgment by a court to have resulted from MLI’s gross
negligence or willful misconduct. The “Notice Percentage” as of any day is the
fraction, expressed as a percentage, (i) the numerator of which is the product
of (a) 25% of the number of outstanding Reference Notes and (b) the number of
Shares per Reference Note equal to the Conversion Rate (as defined in the Note
Indenture) and (ii) the denominator of which is the number of Shares outstanding
on such day. The parties agree that the Confirmation of the OTC Convertible Note
Hedge between Counterparty and MLI dated as of November 9, 2006 is hereby
amended so that the term “Notice Percentage” as used therein shall refer to the
fraction specified in the definition of “Notice Percentage” in the preceding
sentence.

     
Compliance with Securities Laws:
 
Each party represents and agrees that, in connection with this Transaction and
all related or contemporaneous sales and purchases of Shares by either party,
Buyer, or in the case of Seller, the person(s) that directly influences the
specific trading decisions of Seller, has complied and will comply with the
applicable provisions of the Securities Act of 1933, as amended (the “Securities
Act”), and the Exchange Act, and the rules and regulations each thereunder,
including, without limitation, Rules 10b-5, 10b-18 and 13e and Regulation M
under the Exchange Act; provided that each party shall be entitled to rely
conclusively on any information communicated by the other party concerning such
other party’s market activities.
 
   
 
  Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) thereof. Accordingly, Buyer represents and warrants to Seller that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment, (ii) it is
an “accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act and (iii) the disposition of the Transaction is
restricted under this Confirmation, the Securities Act and state securities
laws.
 
   
 
  Buyer further represents:
 
   
 
  (a) Buyer is not entering into this Transaction to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares);
 
   
 
  (b) Buyer acknowledges that as of the date hereof and without limiting the
generality of Section 13.1 of the Equity Definitions, Seller is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements

10



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  149 or 150, EITF Issue No. 00-19 (or any successor issue statements) or under
FASB’s Liabilities & Equity Project.

         
Account Details:
  Account for payments   to Buyer: PNC Bank, Ohio, N.A.
201 East Fifth Street
Cincinnati, Ohio 45201
ABA Number: 042000398
Account Name: General Cable Corporation
Account Number: 4074093412
SWIFT: PNCCUS33  
 
  Account for payment to Seller:   Chase Manhattan Bank, New York
 
      ABA#: 021-000-021
FAO: ML Equity Derivatives
A/C: 066213118
 
       
 
  Accounts for deliveries of Shares:   [to be advised by Buyer or Seller, as
applicable]
 
        Bankruptcy Rights:   In the event of Buyer’s bankruptcy, Seller’s rights
in connection with this Transaction shall not exceed those rights held by common
shareholders. For the avoidance of doubt, the parties acknowledge and agree that
Seller’s rights with respect to any other claim arising from this Transaction
prior to Buyer’s bankruptcy shall remain in full force and effect and shall not
be otherwise abridged or modified in connection herewith.
 
        Set-Off:   Each party waives any and all rights it may have to set-off,
whether arising under any agreement, applicable law or otherwise.
 
       
Collateral:
  None.    
 
        Transfer:   Buyer shall have the right to assign its rights and delegate
its obligations hereunder with respect to any portion of this Transaction,
subject to Seller’s consent, such consent not to be unreasonably withheld;
provided that such assignment or transfer shall be subject to receipt by Seller
of opinions and documents reasonably satisfactory to Seller and effected on
terms reasonably satisfactory to the Seller with respect to any legal and
regulatory requirements relevant to the Seller; provided further that Buyer
shall not be released from its obligation to deliver a Exercise Notice. If, as
determined in Seller’s sole discretion, (i) its “beneficial ownership” (within
the meaning of Section 13 of the Exchange Act and rules promulgated thereunder)
could be deemed to exceed 8% of Counterparty’s outstanding Shares or (ii) the
quotient of (x) the product of (a) the Number of Options and (b) the Option
Entitlement divided by (y) the number of Counterparty’s outstanding Shares (such
quotient expressed as a percentage, the “Option Equity Percentage”) exceeds 9%,
Seller may, without Counterparty’s consent, transfer or assign all or any part
of its rights or obligations under this Transaction to reduce such “beneficial
ownership” to 7.5% or such Option Equity Percentage to 8.5% to any third party
with a rating for its (or, if applicable, its Credit Support Provider’s) long
term, unsecured and unsubordinated indebtedness of A- or better by Standard &
Poor’s Ratings Service or its successor (“S&P”), or A3 or better by Moody’s
Investors Service (“Moody’s”) or, if either S&P or Moody’s ceases to rate such
debt, at least an equivalent rating or better by a substitute rating agency
mutually agreed by Company and Seller. If after Seller’s commercially reasonable
efforts, Seller is unable to effect such a transfer or assignment on pricing
terms reasonably acceptable to Seller and within a time period reasonably
acceptable to Seller of a sufficient number of Options to reduce (i) Seller’s
“beneficial ownership”

11



--------------------------------------------------------------------------------



 



Execution Copy

              (within the meaning of Section 13 of the Exchange Act and rules
promulgated thereunder) to 7.5% of Counterparty’s outstanding Shares or less or
(ii) the Option Equity Percentage to 8.5% or less, Seller may designate any
Exchange Business Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of this Transaction, such that (i) its “beneficial
ownership” following such partial termination will be equal to or less than 7.5%
or (ii) the Option Equity Percentage following such partial termination will be
equal to or less than 8.5%. In the event that Seller so designates an Early
Termination Date with respect to a portion of this Transaction, the provisions
set forth above under paragraph 4 of “Additional Agreements, Representations and
Covenants of Buyer, Etc.” shall apply in lieu of Section 6(d)(ii) and 6(e) of
the Agreement as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to this Transaction and a Number of
Options equal to the Terminated Portion and (ii) such Transaction were the only
Terminated Transaction. In circumstances in which the foregoing provisions
relating to Seller’s right to transfer or assign its rights or obligations under
the Transaction are not applicable, Seller may transfer any of its rights or
delegate its obligations under this Transaction with the prior written consent
of Buyer, which consent shall not be unreasonably withheld.
 
        Regulation:   Seller is regulated by The Securities and Futures
Authority Limited.

Matters Relating to Agent:

1.   MLPFS will be responsible for the operational aspects of the Transactions
effected through it, such as record keeping, reporting, and confirming
Transactions to Buyer and Seller;

2.   Unless Seller is a “major U.S. institutional investor,” as defined in
Rule 15a-6 of the Exchange Act, neither Buyer nor Seller will contact the other
without the direct involvement of MLPFS;

3.   MLPFS’s sole role under this Agreement and with respect to any Transaction
is as an agent of Buyer and Seller on a disclosed basis and MLPFS shall have no
responsibility or liability to Buyer or Seller hereunder except for gross
negligence or willful misconduct in the performance of its duties as agent.
MLPFS is authorized to act as agent for Buyer, but only to the extent expressly
required to satisfy the requirements of Rule 15a-6 under the Exchange Act in
respect of the Options described hereunder. MLPFS shall have no authority to act
as agent for Buyer generally or with respect to transactions or other matters
governed by this Agreement, except to the extent expressly required to satisfy
the requirements of Rule 15a-6 or in accordance with express instructions from
Buyer.

ISDA Master Agreement:
With respect to the Agreement, Seller and Counterparty each agree as follows:
“Specified Entity” means in relation to Seller and in relation to Counterparty
for purposes of this Transaction: Not applicable.
Notwithstanding the definition in Section 14 of the Agreement, “Specified
Transaction” shall mean only the OTC Convertible Note Hedge Transaction pursuant
to the Confirmation between Counterparty and MLI dated as of November 9, 2006.
The “Cross Default” provisions of Section 5(a)(vi) of the Agreement will not
apply to Seller and will not apply to Counterparty.
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to Seller and Counterparty.

12



--------------------------------------------------------------------------------



 



Execution Copy
The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Seller or to Counterparty.
Payments on Early Termination. For the purpose of Section 6(e) of the Agreement:
(i) Loss shall apply; and (ii) the Second Method shall apply.
“Termination Currency” means USD.
Tax Representations.

(a)   Payer Representations. For the purpose of Section 3(e) of the Agreement,
each party represents to the other party that it is not required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, of any Relevant Jurisdiction to make any deduction or withholding for
or on account of any Tax from any payment (other than interest under
Section 2(e), 6(d)(ii), or 6(e) of the Agreement) to be made by it to the other
party under the Agreement. In making this representation, each party may rely on
(i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of the Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of the Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of the Agreement, and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of the Agreement;
provided that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) of the Agreement by reason of material
prejudice to its legal or commercial position.

(b)   Payee Representations. For the purpose of Section 3(f) of the Agreement,
each party makes the following representations to the other party:

  (i)   Seller represents that it is a corporation organized under the laws of
England and Wales.     (ii)   Counterparty represents that it is a corporation
incorporated in Delaware.

Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:

(a)   Tax forms, documents or certificates to be delivered are:       Each party
agrees to complete (accurately and in a manner reasonably satisfactory to the
other party), execute, and deliver to the other party, United States Internal
Revenue Service Form W-9 or W-8 BEN, or any successor of such form(s):
(i) before the first payment date under this agreement; (ii) promptly upon
reasonable demand by the other party; and (iii) promptly upon learning that any
such form(s) previously provided by the other party has become obsolete or
incorrect.   (b)   Other documents to be delivered:

                          Covered by Party Required to           Section 3(d)
Deliver Document   Document Required to be Delivered   When Required  
Representation
Counterparty and Seller
  Evidence of the authority and true signatures of each official or
representative signing this Confirmation   Upon or before the closing of the
Purchase Agreement   Yes
 
           
Counterparty
  Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the execution and   Upon or before the closing of the
Purchase Agreement   Yes

13



--------------------------------------------------------------------------------



 



Execution Copy

                          Covered by Party Required to           Section 3(d)
Deliver Document   Document Required to be Delivered   When Required  
Representation
 
  delivery of this Confirmation and such other certificates as Seller shall
reasonably request        
 
           
Seller
  Guarantee of its Credit Support Provider, substantially in the form of
Exhibit A attached hereto, together with evidence of the authority and true
signatures of the signatories, if applicable   Upon or before the closing of the
Purchase Agreement   Yes

Additional Notice Requirements. Counterparty hereby agrees to promptly deliver
to Seller a copy of all notices and other communications required or permitted
to be given to the holders of any Reference Notes pursuant to the terms of the
Note Indenture on the dates so required or permitted in the Note Indenture and
all other notices given and other communications made by Counterparty in respect
of the Reference Notes to holders of any Reference Notes. Counterparty further
covenants to Seller that it shall promptly notify Seller of each Conversion
Date, Amendment Event (including in such notice a detailed description of any
such amendment) and Repayment Event (identifying in such notice the nature of
such Repayment Event and the principal amount at maturity of Reference Notes
being paid).
Addresses for Notices. For the purpose of Section 12(a) of the Agreement:
Address for notices or communications to Seller for all purposes:

         
 
  Address:   Merrill Lynch International
Merrill Lynch Financial Centre
2 King Edward Street
London EC1A 1HQ
 
  Attention:   Manager, Fixed Income Settlements
 
  Facsimile No.:   44 207 995 2004
 
  Telephone No.:   44 207 995 3769

Additionally, a copy of all notices pursuant to Sections 5, 6, and 7 as well as
any changes to Counterparty’s address, telephone number or facsimile number
should be sent to:

         
 
  Address:   GMI Counsel
Merrill Lynch World Headquarters
4 World Financial Center
New York, New York 10080
 
  Attention:   Global Equity Derivatives
 
  Facsimile No.:   (212) 449-6576
 
  Telephone No.:   (212) 449-6309

Address for notices or communications to Counterparty for all purposes:

         
 
  Address:   General Cable Corporation
4 Tesseneer Drive
Highland Heights, KY 41076-9753
 
  Attention:   Brian J. Robinson
Senior Vice President, Controller and Treasurer
 
  Telephone No.:   (859) 572-8483
 
  Facsimile No.:   (859) 572-8441

14



--------------------------------------------------------------------------------



 



Execution Copy

         
 
  Address:   General Cable Corporation
4 Tesseneer Drive
Highland Heights, KY 41076-9753
 
  Attention:   Robert J. Siverd
Executive Vice President, General Counsel and Secretary
Telephone No.: (859) 572-8890
 
  Facsimile No.:   (859) 572-8444

Process Agent. For the purpose of Section 13(c) of the Agreement, Seller
appoints as its Process Agent:

         
 
  Address:   Merrill Lynch, Pierce, Fenner & Smith Incorporated
222 Broadway, 16th Floor
New York, New York 10038
 
  Attention:   Litigation Department
 
            Counterparty does not appoint a Process Agent.

Multibranch Party. For the purpose of Section 10(c) of the Agreement: Neither
Seller nor Counterparty is a Multibranch Party.
Calculation Agent. The Calculation Agent is Seller. Upon the request of either
party, the Calculation Agent (or, in the case of a determination made by a party
(including a party acting as Hedging Party or Determining Party), such party)
shall, no later than the 5th Business Day following such request, provide the
parties with a statement showing, in reasonable detail, the computations
(including any relevant quotations) by which it has determined any amount
payable or deliverable under, or any adjustment to the terms of, this
Transaction. All judgments, determinations and calculations hereunder by the
Calculation Agent or by a party hereto shall be performed in good faith and in a
commercially reasonable manner.
Credit Support Document.
Seller: Guarantee of ML & Co. in the form attached hereto as Exhibit A.
Counterparty: Not Applicable.
Credit Support Provider.
With respect to Seller: ML & Co.
With respect to Counterparty: Not Applicable.
Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
this Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.
Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction.

15



--------------------------------------------------------------------------------



 



Execution Copy
Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:
Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(12) of the U.S. Commodity Exchange Act, as amended (“CEA”), this
Agreement and the Transaction thereunder are subject to individual negotiation
by the parties and have not been executed or traded on a “trading facility” as
defined in Section 1a(33) of the CEA, and it has entered into this Confirmation
and this Transaction in connection with its business or a line of business
(including financial intermediation), or the financing of its business.
Acknowledgements:

(a)   The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to this Transaction,
except as set forth in this Confirmation.   (b)   The parties hereto intend for:

  (i)   this Transaction to be a “securities contract” as defined in
Section 741(7) of Title 11 of the United States Code (the “Bankruptcy Code”),
qualifying for the protections under Section 555 of the Bankruptcy Code;    
(ii)   a party’s right to liquidate this Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Agreement with
respect to the other party to constitute a “contractual right” as defined in the
Bankruptcy Code;     (iii)   all payments for, under or in connection with this
Transaction, all payments for the Shares and the transfer of such Shares to
constitute “settlement payments” as defined in the Bankruptcy Code.

Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 is hereby amended by adding in clause (a) after the
word “credit” and before the word “and” the words “or to enter into transactions
similar in nature to the Transaction.”
Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.
Disclosure. Each party hereby acknowledges and agrees that Seller has authorized
Counterparty to disclose this Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with Seller) that such disclosure is required by law or by
the rules of the New York Stock Exchange or any securities exchange.
Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this

16



--------------------------------------------------------------------------------



 



Execution Copy
Confirmation and the deletion of such portion of this Confirmation will not
substantially impair the respective benefits or expectations of parties to this
Agreement; provided, however, that this severability provision shall not be
applicable if any provision of Section 2, 5, 6 or 13 of the Agreement (or any
definition or provision in Section 14 to the extent that it relates to, or is
used in or in connection with any such Section) shall be so held to be invalid
or unenforceable.
Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.
[Signatures follow on separate page]

17



--------------------------------------------------------------------------------



 



Execution Copy
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

            Very truly yours,

MERRILL LYNCH INTERNATIONAL
      By:   /s/ Fran Jacobson       Name:   Fran Jacobson      Title:  
Authorized Signatory     

              Confirmed as of the date first above written:    
 
            GENERAL CABLE CORPORATION    
 
           
By:
Name:
  /s/ Robert J. Siverd
 
Robert J. Siverd         Title:   Executive Vice President, General Counsel
 
  and Secretary        
 
            Acknowledged and agreed as to matters to the Agent:    
 
            MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,     Solely in
its capacity as Agent hereunder    
 
           
By:
  /s/ Brian Carroll        
 
           
Name:
  Brian Carroll        
Title:
  Authorized Signatory        

Additional OTC convertible Note Hedge

 



--------------------------------------------------------------------------------



 



Execution copy
EXHIBIT A
GUARANTEE OF MERRILL LYNCH & CO., INC.
     FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH
& CO., INC., a corporation duly organized and existing under the laws of the
State of Delaware (“ML & Co.”), hereby unconditionally guarantees to General
Cable Corporation (the “Company”), the due and punctual payment of any and all
amounts payable by Merrill Lynch International, a company organized under the
laws of England and Wales (“ML”), under the terms of the Confirmation of OTC
Convertible Note Hedge between the Company and ML (ML as Seller), dated as of
November 15, 2006 (the “Confirmation”), including, in case of default, interest
on any amount due, when and as the same shall become due and payable, whether on
the scheduled payment dates, at maturity, upon declaration of termination or
otherwise, according to the terms thereof. In case of the failure of ML
punctually to make any such payment, ML & Co. hereby agrees to make such
payment, or cause such payment to be made, promptly upon demand made by the
Company to ML & Co.; provided, however that delay by the Company in giving such
demand shall in no event affect ML & Co.’s obligations under this Guarantee.
This Guarantee shall remain in full force and effect or shall be reinstated (as
the case may be) if at any time any payment guaranteed hereunder, in whole or in
part, is rescinded or must otherwise be returned by the Company upon the
insolvency, bankruptcy or reorganization of ML or otherwise, all as though such
payment had not been made.
     ML & Co. hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Confirmation; the absence of any action to enforce the same; any waiver or
consent by the Company concerning any provisions thereof; the rendering of any
judgment against ML or any action to enforce the same; or any other
circumstances that might otherwise constitute a legal or equitable discharge of
a guarantor or a defense of a guarantor. ML covenants that this guarantee will
not be discharged except by complete payment of the amounts payable under the
Confirmation. This Guarantee shall continue to be effective if ML merges or
consolidates with or into another entity, loses its separate legal identity or
ceases to exist.
     ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of ML; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against ML.
     ML & Co. hereby certifies and warrants that this Guarantee constitutes the
valid obligation of ML & Co. and complies with all applicable laws.
     This Guarantee shall be governed by, and construed in accordance with, the
laws of the State of New York.
     This Guarantee may be terminated at any time by notice by ML & Co. to the
Company given in accordance with the notice provisions of the Confirmation,
effective upon receipt of such notice by the Company or such later date as may
be specified in such notice; provided, however, that this Guarantee shall
continue in full force and effect with respect to any obligation of ML under the
Confirmation arising before or after such termination.
     This Guarantee becomes effective concurrent with the effectiveness of the
Confirmation, according to its terms.

19



--------------------------------------------------------------------------------



 



Execution Copy
     IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in
its corporate name by its duly authorized representative.

            MERRILL LYNCH & CO., INC.
      By:   /s/ Patricia Kroplewnicki         Name:   Patricia Kroplewnicki     
  Title:  
Date: Designated Signatory
November 15, 2006    

20